/'
                Case 3:15-cr-00880-DMS Document 176 Filed 05/08/20 PageID.563 Page 1 of 2
     AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                          UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                           (For Revocation of Probation or Supervised Release)
                                     V.                                    (For Offenses Committed On or After November I, 1987)

                  JOSE JONATHAN GAMEROS (3)                                   Case Number:        15CR0880-DMS

                                                                           Victor Pippins CJA

     REGISTRATION NO.                49471298
                                                                           Defendant's Attorney
                                                                                                                           -
     •-                                                                                                      FILED
     THE DEFENDANT:
     l:s:l admitted guilt to violation of allegation(s) No.      9                                            MAY   0_8 2020
     D    was found guilty in violation of allegation(s) No.                                           --~~URI T
                                                                                                               UFORNIA
                                                                                                       BY                      DEPUTY
     Accordingly, the court has adjudicated that the defendantis guilty of the following allegation(s 1:

     Allegation Number                  Nature of Violation

                   9                    Committed a federal, state or local offense




          Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     material change in the defendant's economic circumstances.

                                                                          M         2020
                                                                          Date oflmposition of Sentence



                                                                          HON. Dana         . a raw
                                                                          UNITED STATES DISTRICT JUDGE
           Case 3:15-cr-00880-DMS Document 176 Filed 05/08/20 PageID.564 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JOSE JONATHAN GAMEROS (3)                                                Judgment - Page 2 of 2
CASE NUMBER:              15CR0880-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

•      The defendant shall surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - - - A.M.
                                                              on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
       •     on or before
       D     as notified by the United States Marshal.
      •      as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

      Defendant delivered on                                             to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at - - ~ - - - - - - - - - , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                     15CR0880-DMS
